DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Moriwaki, US 2015/0301370 A1.
Claim 1 is anticipated by Moriwaki’s figures 1, 3-7 and accompanying text which discloses a display panel comprising:
. a display area D and a non-display area F 
. an array substrate 20 in which a plurality of pixel electrodes are arranged ([0036])
. the non-display area of the array substrate provided with a transfer electrode
. a counter substrate 30 including a first film32a/33, a counter electrode 34 supplied with the potential from the transfer electrode ([0046]), and an alignment film 35, wherein the counter substrate 30 includes first grooves provided between the display area and a transfer overlapping area overlapping with the transfer electrode, the first grooves penetrating the counter electrode and at least a portion of the first film, and the first grooves extend in a first longitudinal direction in plan view, the first grooves being formed in broken line and arranged to have predetermined clearances in the first longitudinal direction (see fig. 7 and [0063]-[0064]).
Re claim 2, wherein the first film includes a light shielding film 33 and the first groove penetrates the light shielding film (see fig.7)
Re claim 3, wherein the first film includes the light shielding film 33 and an overcoat film 32a/32b and the first groove penetrates at least the overcoat film (see fig. 7).
Re claim 4, wherein the first longitudinal direction intersects, in plan-view, with a direction in which a center of the display area and a center of the transfer electrode are connected (see fig. 5, whereas the first longitudinal direction corresponding to the grooves 28a direction).
Re claims 5-7, wherein the first grooves are aligned and arranged in columns provided in parallel with one another , with the predetermined clearances and shifted by half a pitch from each other (see fig. 5, 7 and [0064])
Re claim 8, wherein the counter electrode and at least the portion of the first film include a second groove provided in an area in which the first groove is not provided, and surrounding the display area (see fig. 8 and [0065]).
Re claims 10-12, wherein the non-display area includes a seal 40 containing conductive particles 42, and the transfer electrode 26c is provided to overlap with the seal (see fig. 7).
Re claim 13, wherein the pixel electrode 26a would be provided with a pixel interconnect to connect the pixel electrode and a memory circuit (according to a display panel structural for display driving purposes).
Re claim 15, the display panel further comprising an illumination device ([0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki, US 2015/0301370 A1.
Re claim 14, Moriwaki discloses the claimed invention as described above except for a reflective pixel electrode.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ a reflective pixel electrode over the Moriwaki’s display panel, since it is a known practice in the display art to obtain a reflective display panel.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871